DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I in the reply filed on 6/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-9 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2021.

Claim Objections
Claims 7, 11-12, and 16 is/are objected to because of the following informalities:  
Claim 7 recites “a dimeter of a second stud end”. It appears that this should be “a diameter”.  
Claims 12 and 16 recite the limitation "the decoupling force threshold".  Claim 13 recites “the selected decoupling force threshold”.  Parent claim 11 introduces this as “a selected decoupling force threshold”. The examiner recommends the use of consistent nomenclature for the same element. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the decoupling force threshold […] is greater than the force applied […] by one or more vibrators used to move the circulation sub”. The recitation is indefinite for the following reasons. 1) The claim dependents from claim 1 which already introduces “a force applied […] is greater than a decoupling force threshold”, claim 2 appears to attempt to refer to a different force than that recited in claim 1 despite the use of the phrase “the force” (as claim 2 recites that the decoupling force threshold is greater than “the force”).  2) Claim 1 directs the claim to “a circulation sub” in the preamble. It is unclear whether or not the circulation sub requires the particulars of “one or more vibrators” and in light of the disclosure, a circulation sub appears to be a 

Claim 7 recites “a first stud end” and “a second stud end” and depends from claim 6. Claim 6 recites that “the tensile stud having a first end […] and a second end”. It is not clear if the recited ends in claim 7 are the same or different from the ends recited in claim 6 due to their similar nomenclature.

Claim 11 recites the limitation "the member".  There is insufficient antecedent basis for this limitation in the claim. At least “a support member” and “a release member” have been previously introduced. Claims 12-16 are rejected for depending from an indefinite claim. 

Claim 12 recites “the decoupling force threshold […] is greater than a force applied […] by one or more vibrators used to move the circulation sub”. The claim dependents from claim 11 which already introduces “a force”, claim 12 appears to attempt to refer to a different force than that recited in claim 11 but similarly uses the term “a force”. It is unclear if the recited “a force” in the claims are the same or different from one another.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 5-6, 10-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kent (US 20210017837 A1).

Regarding claim 1, Kent teaches a circulation sub (Fig 1, circulation sub 1), comprising: 
a support member (Fig 9b, housing chamber in which head 92 resides; Para 0109, “bolt head 42 placed inside a bolt head cavity 43 in the housing 10”) having a longitudinal axis (Fig 9b, longitudinal axis defined by the inner bore of the tool); 
a piston (Fig 9b, sliding sleeve 13) movable along the longitudinal axis of the support member (Fig 9a-9b, Para 0109, Abstract, sliding sleeve 13 is moveable within the housing/along the longitudinal axis); and 
a release member (Fig 9b, tension bolt 41) configured to secure the piston to the support member (Fig 9b, Para 0109 “a tension bolt 41 connected to the top of the sliding sleeve 13 equipped with a bolt head 42 placed inside a bolt head cavity 43 in the housing 10”) and to release the piston from the support member when a force applied along a length axis of the release member is greater than a decoupling force threshold of the release member (Para 0109, “a predefined tension strength the differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.” Fig 9b, the length axis is along the longitudinal length of the bolt 41).  

(Fig 9b, as defined, the length axis running along the length of bolt 41 is parallel to the longitudinal axis defined by bore of the tool with housing 10).  

Regarding claim 5, Kent further teaches wherein the piston includes a ball seat for receiving a ball (Fig 1, Para 0079-0081, sliding sleeve 13 has a ball seat 15 for receiving ball 17 as seen e.g. in Fig 5), wherein a fluid pressure applied to the received ball applies the force of the release member (Para 0109, “The differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.”).  

Regarding claim 6, Kent further teaches wherein the release member further comprises a tensile stud (Fig 9b, tension bolt 41), the tensile stud having a first end securable to the support member (Fig 9b, bolt head 42 in the support member chamber 43), a second end securable to the piston (Fig 9b, narrower section of bolt 41 in sliding sleeve 13, Para 0109, “a tension bolt 41 connected to the top of the sliding sleeve 13”) and a stud break section that defines the decoupling force threshold (Para 0109, “part the tension bolt(s) 41”, necessarily there is a section that breaks).  

Regarding claim 10, Kent further teaches wherein the release member secures the piston to the support member at a location radially offset from a longitudinal axis of the circulation sub (Fig 9b, the release member 41 is located radially in the housing 10 and therefore radially offset from the longitudinal axis of the tool in the center bore of the tool).  

Regarding claim 11, Kent teaches a method of operating a circulation sub (Fig 1, circulation sub 1), comprising: 
coupling a support member of the circulation sub (Fig 9b, housing chamber in which head 92 resides; Para 0109, “bolt head 42 placed inside a bolt head cavity 43 in the housing 10”) and a piston (Fig 9b, sliding sleeve 13) using a release member  (Fig 9b, Para 0109 “a tension bolt 41 connected to the top of the sliding sleeve 13 equipped with a bolt head 42 placed inside a bolt head cavity 43 in the housing 10”); and 
applying a force along a length axis of the release member greater than a selected decoupling force threshold to decoupling the support member from the piston, thereby allowing the piston to move along the longitudinal axis of the member (Para 0109, “a predefined tension strength the differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.” Fig 9b, the length axis is along the longitudinal length of the bolt 41).  

Regarding claim 14, Kent further teaches receiving a ball at the piston (Fig 1, Para 0079-0081, sliding sleeve 13 has a ball seat 15 for receiving ball 17 as seen e.g. in Fig 5) and applying the force along the length axis of the release member via a hydraulic pressure on the ball (Para 0109, “The differential pressure across the ball can be calculated by monitoring the surface pressure while pressuring up to part the tension bolt(s) 41.”).  

Regarding claim 15, Kent further teaches wherein the release member further comprises a tensile stud (Fig 9b, tension bolt 41), and the length axis of the tensile stud is parallel to the longitudinal axis of the support member (Fig 9b, as defined, the length axis running along the length of bolt 41 is parallel to the longitudinal axis defined by bore of the tool with housing 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 20210017837 A1), in view of Stoesz (US 20060196676 A1).

Regarding claim 2, as best understood in light of the indefinite claim language, Kent is silent on wherein the decoupling force threshold of the release member is greater than the force applied along the length axis of the release member by one or more vibrators used to move the circulation sub in a wellbore.  
(Para 0026, the vibration experienced by the shear components such as shear pins 76 is reduced such that vibration of components during normal operation do not shear the pins. Para 0005 Vibrations occur from wellbore tubular during normal operations, as a modification to Kent and as seen in e.g. Fig 7a-7f of Kent, the tubular 36 upon which the circulating sub 1 is deployed constitutes this one or more vibrators as broadly and reasonably construed).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the decoupling force threshold of the release member be greater than the force applied along the length axis of the release member by one or more vibrators used to move the circulation sub in a wellbore as disclosed by Stoesz because it would prevent the shear device from failing prematurely (Para 0005).  

Regarding claim 12, Kent is silent on wherein the decoupling force threshold of the release member is greater than a force applied along the longitudinal axis of the circulation sub by one or more vibrators used to move the circulation sub in a wellbore.  
	Stoesz teaches wherein the decoupling force threshold of the release member is greater than a force applied along the longitudinal axis of the circulation sub by one or more vibrators used to move the circulation sub in a wellbore.   (Para 0026, the vibration experienced by the shear components such as shear pins 76 is reduced such that vibration of components during normal operation do not shear the pins. Para 0005 Vibrations occur from wellbore tubular during normal operations, as a modification to Kent and as seen in e.g. Fig 7a-7f of Kent, the tubular 36 upon which the circulating sub 1 is deployed constitutes this one or more vibrators as broadly and reasonably construed).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the decoupling force threshold of the release member be greater than the force applied along the length axis of the release member by one or more vibrators used to move the circulation sub in a wellbore as disclosed by Stoesz because it would prevent the shear device from failing prematurely (Para 0005).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 20210017837 A1), in view of Bowersock (US 20190277109 A1).

Regarding claim 4, Kent is silent on wherein the release member is configured to break when a pressure differential between an inner bore of the circulation sub and a wellbore annulus applies the force on the release member greater than the decoupling force threshold.
	Bowersock teaches wherein the release member is configured to break when a pressure differential between an inner bore of the circulation sub and a wellbore annulus applies the force on the release member greater than the decoupling force threshold (Fig 2-3, port and annular space 146. 147 permits communication under the sleeve/piston 160. Para 0034, “pressure may be increased within port collar bore 140. The differential pressure between port collar bore 140 and accumulator 146, which is at the pressure of annulus 30, may urge sliding sleeve 160 toward an open position” with the shearing of shearable member 170).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the release member is configured to break when a pressure differential between an inner bore of the circulation sub and a wellbore annulus applies the force on the release member greater than the decoupling force threshold as disclosed by Bowerstock because Bowerstock teaches the use of differential pressure between the inner bore and annulus as a threshold of a shearable member; further consideration of the annular pressure might ensure that the pressure in the inner bore is sufficiently high to prevent the ingress of unanticipated annular fluid which may result in a kick.  

Regarding claim 13, Kent is silent on applying a pressure differential between an inner bore of the circulation sub and an annulus to apply the force on the release member greater than the selected decoupling force threshold.  
	Bowersock teaches applying a pressure differential between an inner bore of the circulation sub and an annulus to apply the force on the release member greater than the selected decoupling force threshold (Fig 2-3, port and annular space 146. 147 permits communication under the sleeve/piston 160. Para 0034, “pressure may be increased within port collar bore 140. The differential pressure between port collar bore 140 and accumulator 146, which is at the pressure of annulus 30, may urge sliding sleeve 160 toward an open position” with the shearing of shearable member 170).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by applying a pressure differential between an inner bore of the circulation sub and an annulus to apply the force on the release member greater than the selected decoupling force threshold as disclosed by Bowerstock because Bowerstock teaches the use of differential pressure between the inner bore and annulus as a threshold of a shearable member; further consideration of the annular pressure might ensure that the pressure in the inner bore is sufficiently high to prevent the ingress of unanticipated annular fluid which may result in a kick.  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 20210017837 A1), in view of Fore (US 4648446 A).

Regarding claim 7, Kent is silent on wherein the stud break section has a diameter smaller than a diameter of a first stud end and a dimeter of a second stud end.  
	Fore teaches wherein the stud break section has a diameter smaller than a diameter of a first stud end and a diameter of a second stud end (Fig 2A, shearing section 64 has a smaller diameter than the first and second ends 62 and 66; Column 7, lines 30-33, “When the tension in tension stud 15 increases beyond a predetermined level, the stud 15 shears or fractures in the reduced diameter portion 64 of the stud 15”).  


Regarding claim 16, Kent is silent on wherein the tensile stud includes a stud break section defining the decoupling force threshold, the stud break section having a diameter smaller than a diameter of a first stud end and a diameter of a second stud end.  
	Fore teaches wherein the tensile stud includes a stud break section defining the decoupling force threshold, the stud break section having a diameter smaller than a diameter of a first stud end and a diameter of a second stud end.  (Fig 2A, shearing section 64 has a smaller diameter than the first and second ends 62 and 66; Column 7, lines 30-33, “When the tension in tension stud 15 increases beyond a predetermined level, the stud 15 shears or fractures in the reduced diameter portion 64 of the stud 15”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kent by having the tensile stud include a stud break section defining the decoupling force threshold and the stud break section have a diameter smaller than a diameter of a first stud end and a diameter of a second stud end as disclosed by Fore because it would offer a predictable location and threshold for the tensile breaking of the stud.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676